RESTRICTION & SPECIES ELECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1)	Claims 1-23 are pending.
2) 	Restriction to one of the following inventions is required under 35 U.S.C § 121:
I.	Claims 1-10, drawn to a mutated FimH polypeptide and a composition comprising the same, classified in A61K 39/0258.  
II.	Claim 11-14, drawn to a nucleic acid encoding a mutated FimH polypeptide and a mammalian cell comprising the same, classified in C12N 15/11.  
III.	Claim 15, drawn to a method for producing a mutated FimH polypeptide using the mammalian cell of invention II, classified in C12N 5/10. 
IV.	Claims 16-23, drawn to a method for producing an immune response against extra-intestinal pathogenic E. coli comprising administering the composition of invention I, classified in A61K 39/0258.  
3) 	The inventions I-IV are distinct, each from the other because of the following reasons. Inventions I and II are drawn two different products, which differ from one another in their structure. A polypeptide comprises amino acid residues, whereas a nucleic acid is contains purine and pyrimidine bases.  The two products belong to different classes.  Inventions III and IV are drawn two different methods which differ from one another in method steps and parameters, method objectives, reagents or products used, and the ultimate goals accomplished.
4)	Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the polypeptide of invention I can be used as a coating antigen in an in vitro assay.  
5) 	Inventions II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the product of invention III can be made synthetically without the use of the nucleic acid of invention II.   
6)	 Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction was not required because of one or more of the following reasons: 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; and 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C § 101 and/or 35 U.S.C § 112(a) or (pre-AIA ), first paragraph. 
7)	Applicants are advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the lack of unity/restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R 1.144.  If claims are added after the election, Applicant must indicate which of these claims are readable on the elected invention.
Species Election
8)	The application contains claims directed to the following groups of patentably distinct species of the claimed invention: 
(A)	Mutated FimH polypeptide species (claims  4, 1-3 and 5-10 of invention I; claim 15 of invention III; and claims 16-23 of invention IV):
Applicants must elect one single mutated FimH polypeptide species via identification of one single SEQ ID number recited, for example in claim 4.
 (B)	Nucleic acid species encoding a mutated FimH polypeptide species (claims 11-14):
Applicants must elect one single mutated FimH polypeptide species via identification of a nucleic acid encoding one single SEQ ID number recited, for example in claim 4.
(C)	Further element species (claims 8-10):
(i) Polysaccharide antigen; (ii) Protein antigen; (iii) Adjuvant.
Claims 1-6 are generic.
(D)	Extra-intestinal pathogenic E. coli disease species (claims 17-19):
(a) Urinary tract infection; (b) Bacteremia; and (c) Sepsis.
Claims 16 and 23 are generic.
	The species identified above are independent or distinct because the different species have different structure or disease pathology and symptoms. Each requires a separate search.
9)	Applicants are required under 35 U.S.C § 121 to elect a single species or single disclosed group of species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
Applicants are advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 
10)	The election of species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R 1.144.  If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species. 
	Should Applicants traverse on the ground that the species are not patentably distinct, Applicants should submit evidence or identify such evidence now of record, showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C § 103 of the other invention. 
Correspondence
11)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system. The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.
13)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/S. DEVI/
S. Devi, Ph.D.Primary Examiner
Art Unit 1645                                                                                                                                                                                                        

August, 2022